Exhibit 10.1

 

2005 Stock Incentive Plan

Performance Vested Non-Qualified Option Award Agreement

 

This Agreement is made as of                          , 2005 (the “Grant Date”),
by and between Syntroleum Corporation (the “Company”) and
                             (the “Participant”).

 

WHEREAS, the Committee has, pursuant to the 2005 Stock Incentive Plan (the
“Plan”), made an Award to the Participant and authorized and directed the
execution and delivery of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Company and the Participant
hereby agree as follows:

 

1. Award. The Participant is hereby granted a Non-Qualified Stock Option (an
“Option”) to purchase from the Company up to a total of ___________ shares of
Common Stock at $________ per share (the “Grant Price”). The term of such Option
shall be ten years, commencing on the Grant Date (the “Term”). This Option is
not intended to qualify as an Incentive Stock Option.

 

2. Exercise. The Option may be exercised only in accordance with the Plan, as
supplemented by this Agreement, and not otherwise.

 

a. During its Term and prior to its earlier termination in accordance with
Section 3 of this Agreement, the Option shall, to the extent vested in
accordance with Section 2(d) of this Agreement, become exercisable as follows:

 

(i) As of the fourth anniversary of the Grant Date, 50% of that portion of the
Option that has then vested in accordance with Section 2(d) of this Agreement
shall be exercisable, and

 

-1-



--------------------------------------------------------------------------------

(ii) As of the last day of the Performance Period, 100% of that portion of the
Option that has then vested in accordance with Section 2(d) of this Agreement
shall be exercisable.

 

b. To the extent then exercisable, the Option may be exercised by the
Participant by giving written notice of exercise to the Company in such form as
may be provided by the Committee, specifying the number of shares of Common
Stock with respect to which the Option is to be exercised and such other
information as the Committee may require. The Option may be exercised for less
than the full number of shares of Common Stock for which the Option is then
exercisable, provided that the Option may not be exercised for less than one
hundred (100) shares of Common Stock or, if less, the number of remaining shares
of Common Stock for which the Option is then exercisable.

 

c. Exercise of the Option shall be effective upon receipt by the Company of such
written notice together with the required payment of the Grant Price and any
applicable withholding taxes. Such payment may be made by cash, check (subject
to collection), or, provided that such shares of Common Stock have been owned by
the Participant for at least six months prior to such payment, by the delivery
(or attestation of ownership) of shares of Common Stock having a Fair Market
Value equal to the aggregate Grant Price and any applicable withholding taxes.
Alternatively, the Participant may make such payment by authorizing the
simultaneous sale of Shares (or a sufficient portion thereof) acquired upon
exercise through a brokerage or similar arrangement established by the
Participant in accordance with Committee rules. Subject to the foregoing, the
Company will

 

-2-



--------------------------------------------------------------------------------

deliver to the Participant within a reasonable period of time thereafter, a
certificate or certificates representing the shares of Common Stock so acquired,
registered in the name of the Participant or in accordance with other delivery
instructions provided by the Participant and acceptable by the Committee.

 

d. Except as provided in Section 3 and Section 4 of this Agreement, no portion
of the Option shall vest and become exercisable except to the extent that it has
vested in accordance with the Performance Vesting Schedule with respect to the
period commencing on the Grant Date and ending on December 31, 2010 (the
“Performance Period”). The Performance Vesting Schedule is attached hereto as
Exhibit A and is a part of this Agreement. In the event of some portion of the
Option vesting as provided hereunder, the Company shall notify the Participant
when and to what extent the Option has vested.

 

3. Termination.

 

a. General. No portion of the Option may be exercised after its termination.
Except as otherwise provided in this Section 3, the Option shall terminate upon
the first to occur of:

 

(i) the end of the Performance Period (except to the extent vested in accordance
with Section 2(d) of this Agreement),

 

(ii) the expiration of its Term (to the extent vested in accordance with Section
2(d)), or

 

(iii) termination of the Participant’s employment.

 

b. Death or Disability.

 

(i) If the Participant’s employment terminates prior to the end of the
Performance Period due to death or Disability, the Option shall, (x) to the
extent vested in accordance with Section 2(d) hereof and unexercised as of

 

-3-



--------------------------------------------------------------------------------

the date of such termination of employment, remain vested and be and remain
exercisable until the expiration of its Term and (y) to the extent not then so
vested, the Option shall be deemed and remain vested and exercisable until the
expiration of its Term with respect to that number of shares of Common Stock
determined by multiplying the number of shares of Common Stock with respect to
which the Option was not then vested by a fraction (not greater than one), the
numerator of which is the number of months (including factional months) in the
period commencing on the Grant Date and ending on the date of termination of
employment and the denominator of which is the number of months (including
factional months) in the Performance Period.

 

(ii) If the Participant’s employment terminates at or after the end of the
Performance Period due to death or Disability, the Option shall, to the extent
vested in accordance with Section 2(d) hereof and unexercised as of the date of
such termination of employment, remain vested and be and remain exercisable
until the expiration of its Term.

 

c. Retirement. If the Participant’s employment terminates at or after the end of
the Performance Period due to Retirement, the Option shall, to the extent vested
in accordance with Section 2(d) hereof and unexercised as of the date of such
termination of employment, remain vested and be and remain exercisable until the
expiration of its Term.

 

d. Termination for Cause. If the Company terminates the Participant’s employment
for Cause, the Option shall, (x) to the extent vested in accordance

 

-4-



--------------------------------------------------------------------------------

with Section 2(d) hereof and exercisable in accordance with Section 2(a) hereof,
but unexercised, as of the date of such termination of employment, remain vested
and be and remain exercisable for sixty (60) days following such termination of
employment or, if earlier, until the expiration of its Term and (y) to the
extent so vested but not yet exercisable, remain vested and become exercisable
in accordance with Section 2(a) and remain exercisable for sixty (60) days
thereafter.

 

e. Termination Without Cause.

 

(i) If the Company terminates the Participant’s employment without Cause prior
to the end of the Performance Period, the Option shall be deemed and shall
remain vested (the “Deemed Vested Portion”) with respect to the greater of (x)
the number of shares of Common Stock with respect to which the Option is vested
in accordance with Section 2(d) hereof as of the date of such termination of
employment, and (y) that number of shares of Common Stock determined by
multiplying the number of shares of Common Stock subject to the Option by a
fraction (not greater than one), the numerator of which is the number of months
(including fractional months) in the period commencing on the Grant Date and
ending on the date of termination of employment and the denominator of which is
the number of months (including fractional months) in the Performance Period. To
the extent exercisable in accordance with Section 2(a) hereof as of the date of
such termination of employment, the Option shall be and remain exercisable to
that same extent with respect to

 

-5-



--------------------------------------------------------------------------------

Deemed Vested Portion for two (2) years following such termination of
employment. To the extent not yet so exercisable, the Option shall become
exercisable in accordance with Section 2(a) with respect to Deemed Vested
Portion and remain exercisable for two (2) years thereafter.

 

(ii) If the Company terminates the Participant’s employment without Cause at or
after the end of the Performance Period, the Option shall, to the extent vested
in accordance with Section 2(d) hereof and unexercised as of the date of such
termination of employment, remain vested and be and remain exercisable for two
(2) years following such termination of employment or, if earlier, until the
expiration of its Term.

 

f. Voluntary Termination. If the Participant’s employment terminates for any
other reason, the Option shall, (x) to the extent vested in accordance with
Section 2(d) hereof and exercisable in accordance with Section 2(a) hereof, but
unexercised, as of the date of such termination of employment, remain vested and
be and remain exercisable for sixty (60) days following such termination of
employment or, if earlier, until the expiration of its Term and (y) to the
extent so vested but not yet exercisable, remain vested and become exercisable
in accordance with Section 2(a) and remain exercisable for sixty (60) days
thereafter.

 

4. Change of Control. Anything in this Agreement to the contrary
notwithstanding, the following provisions shall apply in the event of a Change
of Control at or before the end of the Performance Period:

 

(i) The provisions of Section 2(d) shall no longer apply.

 

-6-



--------------------------------------------------------------------------------

(ii) Upon such a Change of Control, the Option shall, provided that the
Participant’s employment has not terminated prior to the date of such Change of
Control, be deemed vested and immediately exercisable with respect to the
greater of (x) that portion of the Option vested in accordance with Section 2(d)
hereof as of the date of such Change of Control and (y) that portion of the
Option determined in the accordance with following schedule based upon the Fair
Market Value of a share of Common Stock as of the Change of Control (the “Change
of Control Price”):

 

Change of Control Price is

--------------------------------------------------------------------------------

   The following percent of the Option
shall be
vested:


--------------------------------------------------------------------------------

 

At least $25 but less than $30

   25 %

$30 but less than $35

   50 %

$35 but less than $40

   75 %

$40 or more

   100 %

 

(iii) If, within two (2) years following such a Change of Control, either the
Company terminates the Participant’s employment without Cause or the Participant
terminates his employment for Good Reason (as defined in the Participant’s
Employment Agreement with the Company), the Option shall, to the extent not
vested and exercisable pursuant to Section 4(ii) hereof, be deemed fully vested
and immediately and fully exercisable for two (2) years following such
termination of employment or, if earlier, until the expiration of its Term.

 

-7-



--------------------------------------------------------------------------------

(iv) In addition to any action required or authorized by the terms of this
Agreement, the Committee may, in its sole discretion, take any of the following
actions as a result, or in anticipation, of a Change of Control:

 

  (1) accelerate time periods for purposes of vesting in or exercising the
Option;

 

  (2) offer to purchase the Option for its equivalent cash value, as determined
by the Committee, as of the date of the Change of Control; or

 

  (3) make such adjustments or modifications to the Option as the Committee
deems appropriate to maintain and protect the rights and interests of the
Participants following such Change of Control.

 

5. Withholding. The Company shall withhold all applicable taxes required by law
from all amounts paid in respect of the Option. A Participant may satisfy the
withholding obligation (i) by paying the amount of any such taxes in cash or
check (subject to collection), (ii) by the delivery (or attestation of
ownership) of shares of Common Stock or (iii) with the approval of the
Committee, by having shares of Common Stock deducted from the payment.
Alternatively, the Participant may satisfy such obligation by authorizing the
simultaneous sale of Shares (or a sufficient portion thereof) acquired upon
exercise through a brokerage or similar arrangement established by the
Participant in accordance with Committee rules. The amount of the withholding
shall be determined by the Committee. The number of shares of Common Stock to be
delivered or deducted, as the case may be, shall be determined by the Committee
with reference to the Fair Market Value of the Common Stock when the withholding
is required to be

 

-8-



--------------------------------------------------------------------------------

made, provided that the number of shares of Common Stock so delivered or
withheld shall not exceed the minimum required amount of such withholding.

 

6. Non-Assignability. Except as otherwise provided in this Section, the Option
is not assignable or transferable other than by will or by the laws of descent
and distribution, and during the Participant’s life, may be exercised only by
the Participant. The Participant, with the approval of the Committee, may
transfer the Option for no consideration to or for the benefit of the
Participant’s Immediate Family (as hereinafter defined), including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family,
subject to such limits as the Committee may establish, and the transferee shall
remain subject to all the terms and conditions applicable to the Option prior to
such transfer. The foregoing right to transfer the Option shall apply to the
right to consent to amendments to this Agreement and, in the discretion of the
Committee, shall also apply to the right to transfer ancillary rights associated
with the Option. For purposes of this Section, the term “Immediate Family” shall
mean the Participant’s spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers and grandchildren (and, for this purpose, shall
also include the Participant).

 

7. Rights as a Stockholder. A Participant shall have no rights as a stockholder
with respect to any Common Stock subject to this Award until the date the
Participant becomes the holder of record with regard thereto.

 

8. No Right to Continued Service. Nothing herein shall obligate the Company or
any Subsidiary to continue the Participant’s employment or other service for any
particular period or on any particular basis of compensation.

 

-9-



--------------------------------------------------------------------------------

9. Burden and Benefit. The terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Participant and his or her
executors or administrators, heirs, and personal and legal representatives.

 

10. Execution. This Option is not enforceable until this Agreement has been
signed by the Participant and the Company. By executing this Agreement, the
Participant shall be deemed to have accepted and consented to any action taken
under the Plan by the Committee, the Board or their delegates.

 

11. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware without regard to the conflict of laws
principles thereof.

 

12. Modifications. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the parties hereto.

 

13. Entire Agreement. This Agreement, together with the Plan, sets forth all of
the promises, agreements, conditions, understandings, warranties and
representations between the parties hereto with respect to the Option, and there
are no promises, agreements, conditions, understandings, warranties or
representations, oral or written, express or implied, between them with respect
to the Option other than as set forth herein or therein or in any written
employment agreement between the Participant and the Company. The terms and
conditions of the Plan are incorporated by reference herein, and to the extent
that any conflict may exist between any term or provision of this Agreement and
any term or provision of the Plan, the term or provision of the Plan shall
control.

 

14. Definitions. Any capitalized term to the extent not defined in this
Agreement shall have the same meaning as set forth in the Plan.

 

-10-



--------------------------------------------------------------------------------

15. Construction. The use of any gender herein shall be deemed to include the
other gender and the use of the singular herein shall be deemed to include the
plural and vice versa, wherever appropriate.

 

16. Notices. Any and all notices required herein shall be addressed: (i) if to
the Company, to the principal executive office of the Company; and (ii) if to
the Participant, to his or her address as reflected in the records of the
Company.

 

17. Invalid or Unenforceable Provisions. The invalidity or unenforceability of
any particular provision of this Agreement shall not effect the other provisions
hereof, and this Agreement shall be construed in all respects as if the invalid
or unenforceable provisions were omitted.

 

-11-



--------------------------------------------------------------------------------

18. Compliance with Section 409A. It is the intent of the Company and the
Participant that the provisions of the Plan and this Agreement comply with
Section 409A of the Internal Revenue Code and related regulations and Treasury
pronouncements (“Section 409A”). If any provision provided herein would result
in the imposition of an excise tax under the provisions of Section 409A, the
parties agree that any such provision will be reformed as the Participant and
the Company determine are appropriate to avoid imposition of such an excise tax.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the day and year first above written.

 

SYNTROLEUM CORPORATION By:    

Name:  

   

Title:

   

 

PARTICIPANT By:      

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

 

PERFORMANCE VESTING SCHEDULE

 

     Percent of Option Vested


--------------------------------------------------------------------------------

 

Sustained Stock Price

                              

$40 or more

   100 %   100 %   100 %   !00 %   100 %

$35 but less than $40

   75 %   75 %   75 %   75 %   100 %

$30 but less than $35

   50 %   50 %   50 %   75 %   100 %

$25 but less than $30

   25 %   25 %   50 %   75 %   100 %

Less than $25

   0 %   25 %   50 %   75 %   100 %

Net Present Value of Future Cash Flows

   Less than
$1,375MM  
    $1,375MM
but less than
$1,650MM  
 
    $1,650MM
but less than
$1,925MM  
 
    $1,925MM
but less than
$2,200MM  
 
    $2,200MM
or more  
 

 

This Performance Vesting Schedule shall be deemed part of the Agreement. For
purposes of this Schedule and the Agreement:

 

“Performance Period” shall mean the period commencing on the Grant Date and
ending on December 31, 2010 during which performance shall be measured in
accordance with this Schedule.

 

“Sustained Stock Price” shall mean the average Fair Market Value of a share of
Common Stock during any six-month period commencing on or after the first day of
the Performance Period and ending on or before the last day of the Performance
Period.

 

“Net Present Value of Future Cash Flows” shall mean the net present value of
estimated future cash flows from executed agreements (such as a contract to
supply natural gas), proven reserves or any other source of future cash flows
with analogous certainty to the aforementioned sources as estimated on an annual
basis by an independent auditor designated by the Board. For this purpose, an
annual discount rate of 10% shall be used to calculate net present value.

 

-14-